Citation Nr: 1708360	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-27 490A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus, type II.

4.  Entitlement to service connection for umbilical hernia, to include as secondary to now service-connected GERD, and posttraumatic stress disorder (PTSD) and diabetes mellitus, type II.

5.  Entitlement to an initial rating in excess of 50 percent for PTSD.

6.  Entitlement to an initial compensable rating for hypertension. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.  He is the recipient of the Combat Infantry Badge and the Bronze Star Medal with Second Oak Leaf Cluster and "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in which the RO, inter alia, granted service connection for PTSD and assigned an initial 30 percent rating, effective May 15, 2008 (the receipt date of the claim), and granted service connection for hypertension, assigning a noncompensable rating, effective from May 15, 2008.  In that rating decision, the RO also denied service connection for GERD, hearing loss, and tinnitus.  The Veteran timely appealed.  

During the appeal period, in an August 2014 rating decision, the RO awarded an initial increased 50 percent rating for his PTSD, effective from May 15, 2008.  Despite this grant, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, this matter remains on appeal. 
 
The Board additionally notes that the RO granted service connection for diabetes mellitus with partial erectile dysfunction with a 10 percent evaluation, effective from May 15, 2008.  The Veteran filed a notice of disagreement and contended that his erectile dysfunction should be evaluated separate from his diabetes mellitus; however, following the issuance of the April 2012 statement of the case, the Veteran did not file a substantive appeal as to this issue.  As such, that issue is not before the Board. 

Given an additional diagnosis of a digestive disorder in the record, the Board has expanded the issue of GERD, to include umbilical hernia, as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although digestive disorders are typically rated together, given the insufficient evidence of record to render a decision as to the umbilical hernia disability, as discussed in the remand, the Board finds a remand is warranted as to this issue.

The issues of service connection for bilateral hearing loss, tinnitus, GERD, and for higher initial ratings for PTSD and hypertension are addressed in the decision below, and the issues of service connection for umbilical hernia and entitlement to a TDIU are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is due to service.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is due to service.

3.  The evidence reflects that the Veteran's PTSD caused his GERD.

4.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim service-connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.

5.  The Veteran's service-connected hypertension requires the regular use of prescribed medications with a history of increased blood pressure readings; symptoms have not more nearly approximated predominant diastolic blood pressure of 100 or more, or a predominant systolic blood pressure of 160 or more. 


 CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for GERD, secondary to PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

5.  The criteria for an initial compensable rating for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the service connection claims, here, the Veteran was sent a letter in June 2008 that fully addressed all notice elements.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

With respect to the PTSD and hypertension disabilities, the Veteran's claim arises from disagreement with the initial disability ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and statements from the Veteran.  For the reasons indicated in the discussion below, the examination reports, along with the other medical and lay evidence of records, contains sufficient evidence by which to evaluate the Veteran's claims decided herein.  

Although the Veteran has asserted an inadequacy in his VA audiology examination, given the favorable disposition of his bilateral hearing loss claim, no further discussion as to this contention is necessary. 

Thus, VA has fulfilled its duty to assist the Veteran in this regard and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

A. Service Connection

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be established for a disability that is either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310(a)-(b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

i.  Hearing loss and tinnitus

Sensorineural hearing loss and tinnitus are considered chronic diseases under 38 C.F.R. § 3.309(a), as organic diseases of the nervous system.  VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a (June 5, 2012) ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R.  3.309(a)"); Fountain v. McDonald, 27 Vet.App. 258, 272 (2015) (tinnitus is an organic disease of the nervous system).  If a chronic disease manifests to a compensable degree within one year after separation from service, it may be presumed to have been incurred during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Notably, prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Here, it appears the Veteran's entrance examination used the ASA standard.  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Service treatment records were silent for complaints or findings related to hearing loss.  During service, the Veteran underwent audiometric examinations at induction and separation.  In a February 1969 induction examination report of medical history, the Veteran denied any history of ear trouble or hearing loss.  In an October 1979 separation report of medical history, the Veteran indicated the same.  The results of audiometric testing are recorded as follows.  The figures in parentheses represent the conversion from the ASA units apparently used in the February 1969 induction examination report to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385:

         	February 1969 (Induction)
Frequency (HZ)
500
1000
2000
3000
4000
Right
-10 (5)
-10 (0)
-10 (0)
0 (10)
-5 (0)
Left
-5 (10)
-10 (0)
-10 (0)
5 (15)
-10 (-5)
	
      October 1970 (Separation)
Frequency (HZ)
500
1000
2000
3000
4000
Right
5
10
0
10
0
Left
25
20
15
20
20

The Veteran underwent a VA examination in February 2009.  The results of audiometric testing are recorded as follows:

Frequency (HZ)
500
1000
2000
3000
4000
Right
5
45
55
60
60
Left
10
10
55
65
60

The probative evidence reflects that the Veteran has a current bilateral hearing loss disability for VA purposes.  

Additionally, tinnitus is capable of lay observation, and the Veteran has offered competent, credible testimony that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, he has met the current disability requirement.  

The Veteran has alleged that his current bilateral hearing loss disability and tinnitus is a result of acoustic trauma, including rocket attack, explosions, and heavy artillery fire, without any hearing protection.  As noted above, the Veteran's separation documents reflect he was awarded the CIB, as well as the Bronze Star Medal with Second Oak Leaf Cluster and "V" Device.  These awards indicate that the Veteran engaged in combat with the enemy.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  In addition, a February 1970 military personnel record related to the award of the Bronze Star Medal, recognized the Veteran's heroism for saving a fellow service member during heavy suppressive fire from the enemy.  The finding that the Veteran engaged in combat is significant because VA laws and regulations allow a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154 (b)).  See also 38 C.F.R. § 3.304(d).

Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss and tinnitus. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Based on the service records, the evidence submitted by the Veteran, and by applying 38 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained acoustic trauma during combat operations.  The remaining issue is whether the current hearing loss and tinnitus disabilities are related to the acoustic trauma.

The fact that the claimed cause of the Veteran's hearing loss and tinnitus, i.e., acoustic trauma, is therefore, established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

The Board finds that, given the application of 38 U.S.C.A. § 1154(b) as explained in Reeves, the Veteran's lay testimony along with the other evidence above provides a sufficient basis to conclude that his current hearing loss disability and tinnitus is related to the acoustic trauma he suffered in service.  The Board notes the February 2009 VA examiner initially opined that the Veteran's bilateral hearing loss and tinnitus were at least as likely as not caused by or a result of noise exposure during service with limitation that if the Veteran's STRs were located and showed normal hearing upon service discharge, the opinion would be rescinded.  After the STRs were associated with the record reflecting normal hearing upon the Veteran's discharge from service, in a March 2009 addendum opinion, the examiner concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure during service, because the Veteran's separation audiogram revealed normal hearing bilaterally.  This opinion is, however, flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss or tinnitus disabilities.  Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Veteran has also credibly and consistently asserted that he experienced hearing loss and ringing in his ears since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The evidence is, thus, at least evenly balanced as to whether the Veteran's current bilateral hearing loss and tinnitus disabilities are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus disabilities are warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

ii.  GERD

The Veteran contends that his GERD is secondary to his service connected PTSD.  In support of his contention, in July 2010, the Veteran supported an article issued by the VA, which indicates that the gastrointestinal system has been shown to be associated with PTSD, but the relationship between PTSD and this system has not been as extensively researched.  It further states that the majority of the studies that have been conducted have gathered information about Veterans, but a study of civilian young men and women found that there is a relationship between gastrointestinal symptoms and PTSD. 

An April 2014 VA examiner concluded that the Veteran's GERD is as likely as not aggravated by his PTSD, because studies have shown, patients with poor correlation of symptoms with acid reflux events display a high level of anxiety and hysteria as compared with patients who demonstrate a close correlation between symptoms and acid reflux events.  Additionally, the study also indicated that anxiety and depression increase GERD-related symptom, as reported in population-based studies.  The examiner indicated that she could not state without resorting to mere speculation, what the baseline manifestations of the Veteran's GERD would be due only to his lifestyle risk factors, without the PTSD, nor what increased manifestations are proximately due to his PTSD as these processes developed synergistically, each impacting and worsening the other (inexplicably intertwined).  She also opined that it impossible to know how his GERD would have progressed/improved over time without the aggravation of his PTSD.  The examiner further indicated that there is insufficient evidence at this time to prove that GERD can be caused by PTSD.

An October 2014 VA examiner concluded that the Veteran's GERD is less likely than not related to, or permanently aggravated beyond natural progression by, the Veteran's service connected diabetes mellitus.  As rationale, the VA examiner cited to an article, which defines GERD and includes risk factors, to include hiatal hernia and use of alcohol.  It further indicates that sedatives for insomnia or anxiety and tricyclic antidepressants can cause symptoms of GERD.  

The Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Here, the Veteran takes prescription sedative for his PTSD, which appears consistent with the article discussed by the October 2014 VA examiner, which states that sedatives taken for insomnia or anxiety can cause symptoms of GERD.  In addition, the April 2014 VA examiner also opined that the Veteran's GERD is as likely as not aggravated by his PTSD and explained that based on studies, patients with poor correlation of symptoms with acid reflux events display a high level of anxiety and hysteria as compared with patients who demonstrate a close correlation between symptoms and acid reflux events and that anxiety and depression increase GERD-related symptoms.  Also consistent with this opinion, as noted above, the VA article submitted by the Veteran also indicates the same. 

Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's GERD was caused by his service-connected PTSD.  Accordingly, service connection for GERD is warranted. 

B.  Initial rating claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial evaluation assigned, as it is here, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.


i. PTSD

The Veteran is in receipt of a 50 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.
A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

In this case, the Board finds that a rating of 70 percent, but no higher, is warranted throughout the claim period.  Id.; 38 C.F.R. §§ 4.3, 4.7.   

A May 2010 VA examination report reflects Veteran experienced sleep problems and that he was taking medication to help him sleep.  He indicated his first marriage had ended, due to his anger and drinking problems.  He indicated that he was currently married for close to thirty-five years to his second wife at that time and that she has put up with him, as he is very irritable.  He describes his PTSD symptoms as avoidance of theaters, or people sitting behind him.  He indicated that it was really bad for a while, until he got involved in coaching little league, which helped keep his mind occupied and gave him something to do.  He has two children with his wife, as well as grandchildren, whom he spoke fondly of.  He indicated that he keeps a weapon close by and that he experienced night sweats and nightmares.  The Veteran also indicated that he was alcohol- dependent, and he expressed that he was surprised that he has not gotten into legal trouble for drinking under the influence of alcohol while driving.  The hardest thing he experiences is his inability to sleep and has symptoms of hypervigilance, startled by sounds, much more angry, and irritable, and that his nightmares returned during the Iraq War.  He indicated feeling nervous, constantly worried, and has trouble sitting still.  The Veteran denied any previous mental health treatment or hospitalizations due to his PTSD.

He stated that he was able to work full-time in a solidarity position and that he was currently working at a water plant for sixteen years and that he liked it because the work is isolated and involves solidarity.  He typically works twelve hours a day and on his days off, he goes fishing, and occasionally to the movies with his wife.

The examiner noted symptoms of avoidance of triggers, intrusive thoughts, nightmares, continuing hypervigilance, irritability, problems in intimate relationships, and emotional numbing.  The examiner noted that the Veteran has found an ideal job for his situation, as he does not have to work in a coordinated way with others.  It is solitary work and his hypervigilance is adaptive there, because if he notices, even a slight change in the sound of the equipment, it is a signal of problems.  The examiner noted that the Veteran is not psychologically minded, and thinks only in terms of physical maladies.  He feels a lot of his difficulties are due to Agent Orange exposure.  The examiner opined that his PTSD symptoms interfere with both social functioning and attention, persistence abilities to a moderate degree, and occupational functioning.  There is a very restricted range of work that he can do both efficiently and effectively as there are primary limitations in occupational and social functioning.  He was noted to have at least average intelligence with no memory deficits and that he has a pattern of alcohol dependence for emotional numbing.  A GAF score of 53 was assigned. 

An April 2014 VA treatment records reflect that the Veteran reported working on his life and learning to retire, to stay busy, and to avoid self-destruction. 

A June 2014 VA treatment record reflects that the Veteran reported getting very upset with a guy who "would not shut up and triggered off at him" and that he went after him, and that the individual ran away.  The Veteran reported that he was depressed because of his response and that he thought he was getting better.  He indicated that he will have to continue working on not triggering.  It was noted that PTSD symptoms included visible and non-visible reactivity, anxiety, and rage experienced in the moment.  He reported that he is doing very well, spending time with his wife, and avoiding crowds and traffic.  

July to October 2014 VA treatment records reflect that the Veteran was doing well, spending time with his wife, relaxing, avoiding main hot periods, and experienced trouble sleeping with nightmares.  No suicidal or homicidal ideations were noted.  The Veteran reported that he was fine when away from people, but just even coming into town from traveling made him anxious. 

A May 2014 VA examination report reflects that the Veteran experienced symptoms of disturbing, intrusive thoughts, nightmares and flashbacks; avoidance behaviors; emotional distancing; foreshortening of future; hypervigilance; exaggerated startle response; suspiciousness; loss of interest in life activities; insomnia; impaired attention; impaired concentration; marked irritability; impaired judgment, with inappropriate angry outbursts, as well as continued use of significant amounts of alcohol despite the continued presence of consequences in the Veteran's life and regular use of alcohol as a means to cope with anxiety.

The Veteran and his wife indicated that since the last February 2009 VA examination, there was notable increase in irritability between them and he is struggling to let go of things more than he used to.  He reported when mad, he did not let go of it and raised his voice a lot more than he used to.  The Veteran's wife denied a worsening of emotional distancing, but stated he had always been rather emotionally distant due to his PTSD.  They both reported an increase in irritability with his grandchildren, primarily noise and rapid movements around him were noted as triggers for anxiety and irritability.  The Veteran reported he did not have very many friends and that since the last exam he has distanced himself from a couple of friends due to irritability towards them.  He reported significant anxiety when he interacts with other people.  He reported that he drinks alcohol to help him feel less anxious in social settings and without it, he feels significantly more anxious and will not communicate much.  The Veteran and his wife reported that he goes golfing several times per week with friends he met at the golf course since he retired in January 2014.  He stated that golfing is inside his comfort zone and he feels less anxiety there.  He no longer enjoys hunting and other sports, and does not participate in them anymore.

The Veteran reported that he continued to work at the same job at the water plant until he retired in January 2014.  He reported that the job was helpful for him in that he was by himself most of the time.  He struggled dealing with phone calls from customers who were angry.  He reported feeling significant anger towards these people and in one incident since the last examination, he raised his voice and snapped at a customer, and then hung up on him.  He says this problem of anger worsened up until he retired and that he was going to work another year, but decided to retire, because he was sick of the job, and dealing with people and his irritability.  The Veteran reported that he also became very irritable towards a co-worker, and on a couple of occasions, he took his anger out on him verbally and is no longer friends with him.  

He indicated that concentration and attention at work was not impaired as long as he was by himself.  When triggered or upset by a customer, his concentration would be impaired for quite a while afterwards, because he struggled getting over it and calming down.  Loud noises at work triggered him occasionally and would trigger anger and anxiety.

The examiner noted symptoms of his PTSD for VA rating purposes included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran was observed as groomed adequately.  The examiner noted that the Veteran appeared to be honest and forthright and concluded that according to DSM 5 diagnostic criteria, the Veteran's symptoms were generally worse than they were at the time of the February 2009 VA examination.  He opined that the Veteran is experiencing significantly more impairment in social and occupational functioning than reported and rated for at the time of the last examination and that current PTSD signs and symptoms are causing serious impairment in most areas.  The examiner indicated that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.

The Board finds that a rating of 70 percent, but no higher, is warranted throughout the claims period.  Id.; 38 C.F.R. §§ 4.3, 4.7.  Here, despite having a relationship with his immediate family and grandchildren, the Veteran has expressed that his wife has "put" up with him and his irritability.  The Veteran has also expressed that he has difficulty with having relationships outside of his family, and it appears he only has some social acquaintances when he is golfing, as it provides a calm and relaxing environment for him.  However, outside of his comfort zone, when dealing with his coworker or customers, the Veteran has reported irritability and outbursts.  He reported that he overall enjoyed being at work because for the most part, the work was isolated.  Regarding the occupational impact from the Veteran's PTSD symptoms, the Veteran has exhibited difficulty in adapting to stressful circumstances in work-like settings, as indicated by the May 2014 VA examiner.  The February 2009 VA examiner also indicated that his solidarity work is appropriate for him and his hypervigilance is adaptive there, because if he notices, even a slight change in the sound of the equipment, it brings on a signal of problems.  The examiner opined that his PTSD symptoms interfered with both social functioning and attention, persistence abilities to a moderate degree, and occupational functioning and that there is a very restricted range of work that he can do both efficiently and effectively.  Although the Veteran has had times where his mood improved, the weight of the evidence reflects that such improvement was limited and he constantly relied on alcohol for symptom management.  

Here, although the May 2014 VA examiner indicated that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent rating, the May 2014 VA examiner noted that the Veteran was experiencing significantly more impairment in social and occupational functioning than reported and rated for at the time of the last February 2009 VA examination, at which time his PTSD was rated as 50 percent disabling, and that current PTSD signs and symptoms are causing serious impairment in most areas.  Thus, the Board finds that the examiner's further clarification supports the finding that the Veteran symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); and some inability to establish and maintain effective relationships.  In addition, the February 2009 and May 2014 VA examiners indicated that the Veteran was heavily dependent on alcohol to cope with his symptoms and the Veteran indicated that without it, he cannot socialize with other.  

Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions  . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

The Board notes that a GAF score of 53 was assigned in the February 2009 VA examination, which contemplates moderate symptoms, consistent with the moderate symptoms listed in the criteria for a 50 percent rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  However, although probative of the level of impairment caused by a mental disorder, GAF scores "are not dispositive of the proper level of disability."  Cline v. Shinseki, 26 Vet. App. 18, 28 (2012); Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD and depression more nearly approximates the criteria for a 70 percent rating.  Here, it is not clear at exactly what date the Veteran's symptoms worsened.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 70 percent is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating and the evidence is not approximately evenly balanced on this point.  Here, the Veteran continued to work full-time until his retirement, as indicated in the May 2014 VA examination, and has not demonstrated that he has ever had any period of total social or occupational impairment due to PTSD symptoms.  In connection, the VA examiners have not concluded that the Veteran's PTSD prevents the Veteran from working.  Rather, the February 2009 VA examiner specifically noted that the nature and type of job involving isolative and solidarity work fit the Veteran with regard to his PTSD symptoms.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DCs 9434-9411.  Furthermore, the Veteran has indicated that he maintains good relationships with his wife of over 35 years, his children, and grandchildren.  In addition, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative and pleasant attitude and was able to effectively communicate with treating clinicians.  Thus, the severity, frequency, and duration of the Veteran's PTSD symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating. 
For the foregoing reasons, the symptoms and overall impairment caused by the Veteran's PTSD do not more nearly approximate the criteria for a 100 percent rating.  As the preponderance of the evidence is against a 100 percent rating, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD with major depressive disorder to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include mood disturbances, anxiety, sleep disturbances, among other psychiatric symptoms.  All of those symptoms are contemplated by the general rating formula for mental disorders, which includes both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

ii.  Hypertension

The Veteran's hypertension has been assigned a noncompensable evaluation under 38 C.F.R. § 4.104, DC 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  A 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  38 C.F.R. § 4.104.

In his May 2009 notice of disagreement, the Veteran asserted that he is on medication to control his hypertension for many years and that a higher rating is warranted. 

The Board finds that an initial compensable rating is not warranted.

The Veteran was afforded a VA examination in March 2013.  It was noted that he was on continuous medication to manage his hypertension.  A blood pressure reading at examination was 125/77.  

July 2012 to August 2014 VA treatment records reflect systolic blood pressure readings ranging from 119 to 152 and diastolic blood pressure readings ranging from 78 to 97.

Notably, the Veteran's personal July 2012 blood pressure log reflects blood pressure readings over the course of two weeks as follow:  131/79-75, 120/73-68, 125/74-68 127/84-72,117/72-63, 118/73- 65, 124/79-64, 127/80-74, 120/73-64, 124/77-66, 124/76-62, 130/78-64, 130/79-81, 127/79-74, 129/76-77, 129/78-65, 124/74-67, 124/75-61, 118/78-76, 118/80-67, 116/70-68, 124/75-78, 122/77-76.

Here, the evidence of record does not demonstrate any findings of diastolic pressure of 100 or more, or systolic pressure of 160 or more.  As such, the criteria for a 10 percent, or higher, evaluation are not met at any time during the appeal period. 

Thus, for the reasons stated above, the criteria for a compensable disability rating for the Veteran's service-connected hypertension have been met or approximated.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b).



iii.  Other considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD with major depressive disorder to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include mood disturbances, anxiety, sleep disturbances, among other psychiatric symptoms.  All of those symptoms are contemplated by the general rating formula for mental disorders, which includes both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board finds that the Veteran's hypertension does not warrant referral for extraschedular consideration.  The severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, as described above, the Veteran's hypertension requires continuous medication, which is contemplated by the schedular rating under DC 7101.  As such, the Board finds that the Veteran's schedular ratings are adequate to compensate him for his hypertension and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will, therefore, not address the issue further.
ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for GERD is granted.

A rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

The issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran indicated he was employed until his retirement in January 2014, during the May 2014 VA examination, the Veteran indicated that he wished to continue working for at least a year, but that his PTSD symptoms, to include irritability and outbursts towards coworkers and customers, caused him to leave his job sooner.  Thus, it is unclear whether his PTSD prevents him from maintaining substantially gainful employment.  In connection, the May 2014 VA examiner concluded that the Veteran's PTSD signs and symptoms are causing serious impairment in most areas of the Veteran's life.  Thus, there is some evidence of an inability to maintain gainful employment due to the PTSD and the issue of entitlement to a TDIU has, therefore, been raised.  A remand is, therefore, warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

As discussed above, there is sufficient evidence to decide the claim as to GERD, but not as to the Veteran's diagnosed umbilical hernia.  A December 2008 private treatment record reflects that the Veteran had an umbilical hernia.  The article cited in the October 2014 VA examination indicated a possible association between GERD and hiatal hernia.  The evidence reflects that the hernia may be associated with a service connected disease or injury.  As such, the Board finds that an addendum opinion is warranted to determine the etiology of this disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014);38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain any updated VA medical records.

2. After all records have been associated with the claims file, arrange to obtain an addendum opinion from the clinician who provided the April 2014 opinion.  If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

After a review of the record, the examiner should provide an opinion on the following: 

i) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's umbilical hernia is caused by the Veteran's now service-connected GERD, as well as his service-connected PTSD and diabetes mellitus, to include the medications taken for the Veteran's service-connected disorders. 

ii) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's umbilical hernia has been aggravated by the Veteran's now service-connected GERD, as well as his service-connected PTSD and diabetes mellitus, to include the medications taken for the Veteran's service-connected disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering the opinions, the examiner must specifically address the article in the October 2014 VA examination, which stated GERD includes risk factors of hiatal hernia and use of alcohol.  It further indicates that sedatives for insomnia or anxiety and tricyclic antidepressants can cause symptoms of GERD.  The record reflects that the Veteran takes prescription sedative medication for his PTSD and is heavily dependent on alcohol for his PTSD symptoms. 

The examiner should also specifically address and consider the April 2014 VA examination reports finding aggravation of the Veteran's GERD by his service-connected PTSD, the Veteran's lay statements concerning the onset of his GERD symptoms, and the VA clinical records.  

A complete rationale for any opinions expressed should be provided.  

3.  After any other development deemed necessary has been accomplished, adjudicate the issue of entitlement to a TDIU and readjudicate the issue of entitlement to service connection for umbilical hernia.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


